 

 

 

Case 1:19-cv-05527-CM Document12 Filed 12/09/19 Page 1of1

 

 

 

 

 

   

1% CwWSSAT (om

 

(List the full name(s) of the plaintiff(s)/petitioner(s).)

— MOTION FOR EXTENSION
OF TIME TO FILE NOTICE
2 3 — OF APPEAL

\ : ¢ . . . eeelcr
aa the full name(s) of the defendant(s)/respondent(s).)

I move under Rule 4(a)(5) of the Federal Rules of Appellate Procedure for an extension of time
to file a notice of appeal in this action. | would like to appeal the judgment

entered in this action on Lo-2! aay did not file a notice of appeal within the required

date
time period because:

Paasirt lad nat Satries, CouslS atdet due te hint heing homeless
ok Ae dime the otter wed Leodecod. plaintité Leisd 4, get leaal afdistance
Yo ieiorck Mas Gown lint enh an Hiieiven Lil duy ts kiS howe eS Status wad unoblertg

{Explain here the excusable negidct or good cause that led to your failure to file a timely notice of appeal.) due +o hads Ke Pe

3 Slew é i 2 Q
Dated: Signature

LWwe«poo) aT Ayton

“Name (Last! First, Ml)

Tan cbt Prensa n Pode Island 22420

 

 

 

 

 

 

Address - Ay, State Zip Code
AaMrenyt
et UL A , ye’
cc. Sk Te
Telephone Number Ts Wah Qh et ~" \"9 © E-mail Address (if available)
: oh rh ¥ id j i 3 25 :
af \ \ 2 % 3
+ V \ : A? ; A
Rev. 3/27/15.
‘

 

 
